DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-4 and 16-34 directed towards inventions non-elected without traverse.  Accordingly, claims 1-4 and 16-34 have been cancelled.

Allowable Subject Matter
Claims 5-15 and 35-43 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor suggests the identification method of independent claim 5 or the security system of independent claim 35 featuring detecting the entrance of a person at a specific entrance on a premises, accessing occupant profiles associated with entering the premises at the specific entrance and further data analysis with respect to a detected device in combination with additional data and determinations, for such, configured with all of the limitations in conjunction with one another as claimed by Applicant to form each specified claim.  The specific limitations of the Applicant’s claimed invention above in conjunction with one another are also something that would not have been obvious to a person of ordinary skill in the art at the time of the invention. Also, because claims 6-15 depend upon claim 5 and claims 36-43 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/NAOMI J SMALL/             Primary Examiner, Art Unit 2684